internal_revenue_service date number release date cc fs ita tl-n-6256-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel connecticut-rhode island attn joseph f long cc ner ctr har from heather maloy associate chief_counsel cc ita subject deduction for expenses_incurred but not reported this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a b year year b c e f state a g h issues whether a qualifies as an insurance_company for purposes of deducting net increases in its loss_reserves pursuant to sec_832 whether a a professional_corporation in the business of providing medical services satisfies the all_events_test so it is entitled to accrue a deduction for services provided by outside medical specialists for which claims for payment have not been submitted conclusions based on the information we have received it is our position that the managed health care plans offered by a are principally prepaid contracts for services to be rendered in the future and not insurance contracts whether a qualifies as an insurance_company for tax purposes requires at a minimum a determination that a’s business involves more insurance_business than any other type of business which is not the case here once services are provided a satisfies the all_events_test for preauthorized services by outside medical specialists notwithstanding that claims for payment have not been submitted facts a is a professional_corporation established in year it is in the business of providing medical services and has b employees of which approximately c are physicians since year a has been owned by e shareholder physicians and by b a state a health_maintenance_organization hmo a derives its income from two sources percent of its income comes from capitation payments received under a contract with b to provide services to b’s members and percent of its income comes from fee for services to individuals not affiliated with b ie members of other hmos a is an accrual_method taxpayer for both book and tax purposes capitation payments from b are recorded in income in the month for which coverage is provided revenue from fee-for-services patients is recorded in the period in which the services are performed a often refers patients to outside specialists also known as referral physicians under its contract with b a is required to pay for the services provided by the outside specialists at times a will refer a patient to an outside specialist for a number of visits on average only approximately one-third of the visits to outside specialists approved by a are actually used by the patients if a referral to an outside specialist is made and the patient receives treatment from the outside specialist the outside specialist must submit a claim form to b in order to receive payment in general all claims must be submitted within g days of the date of service any claim for payment submitted beyond g days but within one year of the date of treatment must be submitted with an explanation as to why the claim was submitted late claims submitted beyond one year from the date of treatment are not paid b can deny a claim for a number of reasons such as late submission no referral from the primary care physician and lack of membership in the plan if a claim submitted by an outside specialist is approved by b then it becomes a’s liability subject_to the risk reward clause under which b and a share in the referral expense variance the charges for outside medical services provided to a’s members are recorded by a in the period in which the services are provided these charges include amounts based on estimates for reported charges as well as estimates for services performed by outside specialists but not reported ibnr by the outside specialists to b the ibnr amount is based on a per member per month actuarially estimated amount it is not based on the number of referrals outstanding at year-end a does not know the cost for an outside specialist until a claim is filed because the cost can vary depending on how many times the patient visits the specialist and whether the specialist orders additional treatment for the year in issue a understated its ibnr deduction form 886-a p a is not regulated and licensed by the state as an insurance_company it does not file an annual_statement with the state’s insurance department nor does it file a non-life insurance tax_return form 1120-pc with the internal_revenue_service a does not issue any annuity_contracts a does not issue insurance contracts to itself or b or reinsure risks underwritten by other insurance_companies law and analysis in order to qualify as an insurance_company for purposes of subchapter_l of the code a must show that its primary and predominant business is the issuing of insurance contracts which means that the contract must provide for risk shifting and a deals with this risk by distributing it over many independent risks in determining whether a managed health care plan is insurance it is necessary to scrutinize the plan as a whole and not artificially segregate simple components or phases of the plan 107_f2d_239 d c cir property and casualty insurance_companies are taxed in accordance with the provisions of sec_831 however under present law there is no statutory definition for a property and casualty insurance_company the regulations promulgated under sec_831 provide some guidance by referencing the definition set forth in regulations under sec_801 sec_1_831-3 that regulation provides that an insurance_company is a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or reinsuring of risks underwritten by insurance_companies sec_1_801-3 there is nothing in the regulations or case law that definitively quantifies the standard primary and predominant business activity neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated h istorically and commonly insurance involves risk-shifting and risk-distributing id pincite case law has defined an insurance_contract as a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 66_tc_1068 aff’d 572_f2d_1190 7th cir cert_denied 439_us_835 risk-shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the loss to the insurer if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance proceeds see revrul_92_93 1992_2_cb_45 permitting a parent company to deduct premiums_paid to the insurance subsidiary for group-term_life_insurance on an employee of the parent risk_distribution incorporates the statistical phenomenon known as the law of large numbers 811_f2d_1297 9th cir when additional statistically independent risk exposures are insured an insurance company’s potential total loss increases as does the uncertainty regarding the amount of that loss as uncertainty regarding the company’s total loss increases however there is an increase in the predictability of the insurance company’s average loss total loss divided by the number of exposure units that is when the sample number increases the probability density function of the average loss tends to be more concentrated around the mean due to this increase in predictability there is a downward trend in the amount of capital a company needs per risk unit to remain at a given level of solvency see revrul_89_61 1989_1_cb_75 it is the position of the national_office that managed health care plans such as those at issue herein are principally prepaid service contracts and not insurance contracts because the prerequisite elements of risk shifting and risk_distribution do not exist see revrul_68_27 however assuming arguendo that a’s agreement to provide medical services to its members can be construed as an acceptance of the risk that members will be unable to pay for health care service we would argue that the hmo plans still do not qualify as insurance because that aspect of the health service plan is miniscule in relation to the noninsurance aspects of these plans and a is providing medical services at reduced costs and not distributing risk both points are supported by the supreme court’s decision in group life according to the supreme court when a company that has accepted risk from its members handles the risk by providing arrangements for the purchase of medical goods and services there is no underwriting or spreading of risk u s pincite ie no risk shifting or distribution and therefore the arrangement does not qualify as insurance the service has acknowledged in published and private rulings that there are aspects of a prepaid service_contract that resemble insurance however in each situation the service has ruled that the indemnity feature was minor in comparison to the predominant purpose of the health service plan which was the provision of health care services at the lowest possible cost for example in revrul_68_27 the service ruled that an hmo which issued medical service contracts to groups or individuals and furnished direct medical services to subscribers did not qualify as an insurance_company for purposes of the code generally the medical staff provided a major portion of the medical services contracted for by the subscribers however when the staff was unable to perform the medical services contracted for because the injury or illness occurred in another geographical area or because a specialist or hospitalization was required the organization paid the entire cost of such services a review of the organization’s financial operations indicated that a major portion of the hmo’s expenses related to the service feature and only a minor portion related to the dollar indemnity feature also the hmo was classified under state law as a health care service contractor the hmo was not deemed to be engaged in the insurance_business and was not subject_to state laws relating to insurance_companies the service concluded that any risk that existed in the context of a staff model hmo engaged in the rendering of health care services constituted a normal business risk rather than that which it incurred in providing the medical services through a salaried staff of physicians nurses and technicians consequently the service ruled that the medical service_contract issued by the hmo was not an insurance_contract and the predominant business activity of the organization was not the issuance of insurance contracts we would contend that based upon a practical considerations of the functions performed by an hmo and the methods used by an hmo in performing such functions an hmo cannot be considered an insurance_company indeed we would contend that the principal purpose of an hmo is the rendition of services and that any indemnification aspect resulting from the payment for services rendered by specialists and outside hospitals was incidental to an hmo’s purpose of providing and arranging for health care services in essence we would contend that the service arrangements a offers are more in the nature of a consumers’ cooperative which is concerned principally with getting service rendered to its members and doing so at lower prices made possible by quantity purchasing and economies in operation for example in 107_f2d_239 d c cir the court held that a prepaid health service plan was a prepaid contract for service and not an insurance_company within the meaning of the district of columbia code d c code tit sec_179 group health was a nonprofit corporation that provided medical services preventive and curative surgery and hospitalization to its members group health did not maintain a staff of full-time salaried physicians to work under its direction but arranged for medical and surgical services to be rendered by independent practitioners the court concluded that group health was in fact and in function a consumer cooperative which is distinguishable from an insurance or indemnity company jordan f 2d pincite according to the court a cooperative is concerned principally with getting service rendered to its members and doing so at lower prices made possible by quantity purchasing and economies in operation id however an insurance_company is concerned primarily if not exclusively with risk not with provision or distribution of service id the court noted that insurance and cooperatives differed in that cooperatives contracted for the rendering of service on the contingency that it might be needed while insurance_companies merely pay the costs when or after services are actually rendered id pincite the court in jordan also noted that if an organization owned operated and controlled by physicians offered a similar plan to provide service such plan would not be insurance or indemnity jordan pincite although the same element of risk would exist the plan would be a contract for service on contingency id the court indicated that there was no basis for distinguishing between a plan which is controlled for business purposes by professionals and a plan which is controlled by nonmedical professionals thus if the plan is for service not insurance in the one case it should not be treated as insurance in the other case id the supreme court in 440_us_205 relied on jordan in holding that certain contractual arrangements between blue shield and a number of pharmacies were arrangements for the purchase of goods and services and not insurance consequently the court held that such purchase arrangements did not constitute the business of insurance and thus were not exempt from the antitrust laws under sec_2 of the mccarran-ferguson act the court construed the definition of the business of insurance by reference to states’ treatment and regulation of prepaid health service plans stating that prepaid health-service plans and corporations organized for the purpose of providing members with medical services were either exempted from state insurance code requirements or were not to be construed as being engaged in the business of insurance under state law group life u s pincite according to the court the contemporary perception of a health-care organization as a prepaid contract for service rather than insurance was exemplified by the decision in jordan id pincite thus the court stated that it is difficult to assume that contrary to a majority of court decisions congress in understood that advance-payment medical-benefits plans are the ‘business of insurance ’ id pincite consequently the court concluded that it is next to impossible to assume that congress could have thought that agreements even by insurance_companies which provide for the purchase of goods and services from third parties at a set price are within the meaning of that phrase id pincite a’s predominant business activity is the provision of services and noninsurance_business activities and a should not qualify as a life_insurance_company for federal tax purposes sec_461 provides that the amount of any deduction or credit allowed under subtitle a shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 a provides that under an accrual_method of accounting a liability if incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 provides that if the liability of the taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as such person provides such services or property see also sec_1_461-4 sec_1_461-4 provides that services or property provided to a taxpayer includes services or property provided to another person at the direction of the taxpayer sec_461 the recurring_item_exception provides that notwithstanding the general_rule of sec_461 an item shall be treated as incurred during an y taxable_year if- i the all_events_test with respect to such item is met during such taxable_year ii economic_performance with respect to such item occurs within the shorter of- i a reasonable period after the close of such taxable_year or ii ½ months after the close of such taxable iii such item is recurring in nature and the taxpayer consistently treats items of such kind as incurred in the taxable_year in which the requirements of clause i are met and iv either- i such item is not a material_item or ii the accrual of such item in the taxable_year in which the requirements of clause i are met results in a more proper match against income than accruing such item in the taxable_year in which economic_performance occurs see also sec_1_461-5 sec_461 provides that if the liability of the taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as such person provides such services or property see also sec_1_461-4 sec_1_461-4 provides that services or property provided to a taxpayer includes services or property provided to another person at the direction of the taxpayer in 481_us_239 employees were required to submit health insurance claims to taxpayer’s self-insured health insurance plan in order to receive reimbursement for medical_care while the court did not challenge the claims court’s factual conclusion that the processing of the claims was routine clerical and ministerial in nature id pincite n it held that a claim must be submitted in order for the liability to reimburse employees for medical_expenses to be fixed under the all_events_test the court noted that some covered individuals through oversight procrastination confusion over the coverage provided or fear of disclosure to the employer of the extent or nature of the services received might not file claims for reimbursement to which they are plainly entitled thus the court found the filing of the claim was not a mere technicality but essential to establishing a fixed liability id pincite revrul_98_39 1998_2_cb_198 holds that an accrual_method manufacturer’s liability to pay a retailer for cooperative advertising services is incurred in the year in which the services are performed even though the retailer does not submit the required claim form until the next year the field’s position is that a may not deduct an ibnr reserve because the all_events_test has not been met and based on united_states v general dynamics supra the medical liability requires a claim form for payment just as in general dynamics the field also believes that a seeks to deduct an actuarial estimate of the claims it expects will be filed in the future and the last event creating the liability occurs when a specialist submits a claim a relies on a revenue_ruling and a field_service_advice to justify its proposed deduction first it cites to revrul_98_39 supra in which the service held that a deduction for cooperative advertising services is permitted once services are performed and if the liability is capable of estimation with reasonable accuracy the required claim form for payment is ministerial and does not delay accrual of the liability fsa tnt involved hmo’s and preauthorized services and permitted a deduction for provided services which could be estimated with accuracy even though required claim forms had not yet been filed we note of course that field_service_advice is not binding precedent for anyone under any circumstances this case is distinguishable from general dynamics specialists provide specific preauthorized medical services with the understanding that they will be reimbursed by a there is no reason for the specialists not to seek payment for their services in this context the submission of a claim merely verifies that medical services have been provided and it is the provision of services that establishes the fact of a’s liability thus the filing of the claim by a specialist is a ministerial_act not a condition_precedent that is necessary to establish a’s liability see revrul_98_39 supra sec_461 provides that if the liability of the taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as such person provides such services or property see also sec_1_461-4 sec_1_461-4 provides that services or property provided to a taxpayer includes services or property provided to another person at the direction of the taxpayer a refers patients to outside specialists and under its contract with b is required to pay for the services provided to patients by the specialists thus a’s liability arises out of the providing of medical services and economic_performance occurs as the specialists provide medical services at the time the medical services are provided the fact of the liability has been established and economic_performance has occurred with respect to the liability in general we believe that the rule_of law of general dynamics should be confined to analogous facts involving consumers or patients where a claim for payment in which processing is ministerial1 is required from a business in a commercial transaction the fixing of the liability is not delayed until the claim is filed the claim filing itself is ministerial that is it is not essential to the process of fixing the liability this is in contrast to general dynamics where the claim was essential for the employee to receive reimbursement once medical services have been preauthorized and services are provided accrual is appropriate if it can be verified that a has made a reasonably accurate estimate of its liability which is likely a’s estimate may be made in the aggregate rather than individually and the estimate may be derived from specific historical data in that case the method of computing the reserve did not reflect any specific liability to particular employees who received treatment rather the employer estimated aggregate liability claiming it to be the most reasonable method for estimating liability-a method derived from procedures developed by the insurance_companies the court noted that of the accrued reserve amount sought to be deducted was subsequently paid and this percentage is well within the reasonably accurate range accepted by the courts for the purposes of satisfying the second prong of the all_events_test general dynamics cl_ct pincite citing 192_f2d_1002 4th cir 271_f2d_930 3rd cir as a final point a has asserted as one of its arguments in this case its eligibility to use the recurring_item_exception but that exception serves to accelerate a deduction when economic_performance has not yet been met here we have concluded that the all_events_test and economic_performance occur at the same time so the recurring_item_exception is not applicable case development hazards and other considerations we would argue that in viewing a’s health service plans as a whole the principal aspect of such plans is the arranging for the provision of services in a manner which minimizes costs and maximizes profits although certain aspects of a’s activitie sec_1the supreme court in general dynamics did not challenge the claims court’s factual conclusion that the processing of employee’s medical claims was routine clerical and ministerial in nature the claims_court made these findings despite the fact that approximately of claims were rejected by the claims administrators and ultimately were not paid general dynamics v united_states cl_ct may resemble insurance such as purchasing specialist care on a fee-for-service basis these components are incidental to the predominant business activity consequently because it appears that a’s activities involve considerably more noninsurance_business than insurance_business we would argue that the primary and predominant business activity is the not the issuance of insurance contracts while the service has previously determined an hmo issues contracts for prepaid medical services which are not contracts for insurance plr contains a contrary holding in that ruling the service ruled that independent practice model hmos qualify as insurance_companies for federal_income_tax purposes however that ruling is distinguishable because in that ruling the hmo was not licensed to practice medicine filed form 1120-pc was regulated by the state’s department of insurance and the premiums were actuarially determined with respect to issue two as discussed supra it appears that a’s methodology for estimating its liability is reasonably quite accurate and not subject_to challenge heather maloy by gerald m horan senior technician reviewer income_tax accounting branch
